
	
		II
		112th CONGRESS
		1st Session
		S. 1914
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2011
			Ms. Snowe (for herself,
			 Mr. Bingaman, and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit for performance based home energy improvements, and for other
		  purposes.
	
	
		1.Short title; etc
			(a)Short
			 titleThis Act may be cited
			 as the Cut Energy Bills at Home
			 Act.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			2.Performance
			 based home energy improvements
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 is
			 amended by adding at the end the following new section:
				
					25E.Performance
				based energy improvements
						(a)In
				generalIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year for a
				qualified whole home energy efficiency retrofit an amount determined under
				subsection (b).
						(b)Amount
				determined
							(1)In
				generalSubject to paragraph (4), the amount determined under
				this subsection is equal to—
								(A)the base amount
				under paragraph (2), increased by
								(B)the amount
				determined under paragraph (3).
								(2)Base
				amountFor purposes of paragraph (1)(A), the base amount is
				$2,000, but only if the energy use for the residence is reduced by at least 20
				percent below the baseline energy use for such residence as calculated
				according to paragraph (5).
							(3)Increase
				amountFor purposes of paragraph (1)(B), the amount determined
				under this paragraph is $500 for each additional 5 percentage point reduction
				in energy use.
							(4)LimitationIn
				no event shall the amount determined under this subsection exceed the lesser
				of—
								(A)$5,000 with
				respect to any residence, or
								(B)30 percent of the
				qualified home energy efficiency expenditures paid or incurred by the taxpayer
				under subsection (c) with respect to such residence.
								(5)Determination
				of energy use reductionFor purposes of this subsection—
								(A)In
				generalThe reduction in energy use for any residence shall be
				determined by modeling the annual predicted percentage reduction in total
				energy costs for heating, cooling, hot water, and permanent lighting. It shall
				be modeled using computer modeling software approved under subsection (d)(2)
				and a baseline energy use calculated according to subsection (d)(1)(C).
								(B)Energy
				costsFor purposes of subparagraph (A), the energy cost per unit
				of fuel for each fuel type shall be determined by dividing the total actual
				energy bill for the residence for that fuel type for the most recent available
				12-month period by the total energy units of that fuel type used over the same
				period.
								(c)Qualified home
				energy efficiency expendituresFor purposes of this section, the
				term qualified home energy efficiency expenditures—
							(1)means any amount
				paid or incurred by the taxpayer during the taxable year for a qualified whole
				home energy efficiency retrofit, including the cost of diagnostic procedures,
				labor, and modeling,
							(2)includes only
				measures that have an average estimated life of 5 years or more as determined
				by the Secretary, after consultation with the Secretary of Energy,
							(3)does not include
				any amount which is paid or incurred in connection with any expansion of the
				building envelope of the residence, and
							(4)does not include
				improvements to swimming pools or hot tubs or any other expenditure
				specifically excluded by the Secretary, after consultation with the Secretary
				of Energy.
							(d)Qualified whole
				home energy efficiency retrofitFor purposes of this
				section—
							(1)In
				generalThe term qualified whole home energy efficiency
				retrofit means the implementation of measures placed in service during
				the taxable year intended to reduce the energy use of the principal residence
				of the taxpayer which is located in the United States. A qualified whole home
				energy efficiency retrofit shall—
								(A)be designed,
				implemented, and installed by a contractor which is—
									(i)accredited by the
				Building Performance Institute (hereafter in this section referred to as
				BPI) or a preexisting BPI accreditation-based State
				certification program with enhancements to achieve State energy policy,
									(ii)a Residential
				Energy Services Network (hereafter in this section referred to as
				RESNET) accredited Energy Smart Home Performance Team, or
									(iii)accredited by
				an equivalent certification program approved by the Secretary, after
				consultation with the Secretary of Energy, for this purpose,
									(B)install a set of
				measures modeled to achieve a reduction in energy use of at least 20 percent
				below the baseline energy use established in subparagraph (C), using computer
				modeling software approved under paragraph (2),
								(C)establish the
				baseline energy use by calibrating the model using sections 3 and 4 and Annex D
				of BPI Standard BPI–2400–S–2011: Standardized Qualification of Whole House
				Energy Savings Estimates, or an equivalent standard approved by the Secretary,
				after consultation with Secretary of Energy, for this purpose,
								(D)document the
				measures implemented in the residence through photographs taken before and
				after the retrofit, including photographs of its visible energy systems and
				envelope as relevant, and
								(E)implement a
				test-out procedure, following guidelines of the applicable certification
				program specified under clause (i) or (ii) of subparagraph (A), or equivalent
				guidelines approved by the Secretary, after consultation with the Secretary of
				Energy, for this purpose, to ensure—
									(i)the safe
				operation of all systems post retrofit, and
									(ii)that all
				improvements are included in, and have been installed according to, standards
				of the applicable certification program specified under clause (i) or (ii) of
				subparagraph (A), or equivalent standards approved by the Secretary, after
				consultation with the Secretary of Energy, for this purpose.
									For
				purposes of subparagraph (A)(iii), an organization or State may submit an
				equivalent certification program for approval by the Secretary, in consultation
				with the Secretary of Energy. The Secretary shall approve or deny such
				submission not later than 180 days after receipt, and, if the Secretary fails
				to respond in that time period, the submitted equivalent certification program
				shall be considered approved.(2)Approved
				modeling softwareFor purposes of paragraph (1)(B), the
				contractor shall use modeling software certified by RESNET as following the
				software verification test suites in section 4.2.1 of RESNET Publication No.
				06–001 or certified by an alternative organization as following an equivalent
				standard, as approved by the Secretary, after consultation with the Secretary
				of Energy, for this purpose.
							(3)DocumentationThe
				Secretary, after consultation with the Secretary of Energy, shall prescribe
				regulations directing what specific documentation is required to be retained or
				submitted by the taxpayer in order to claim the credit under this section,
				which shall include, in addition to the photographs under paragraph (1)(D), a
				form approved by the Secretary that is completed and signed by the qualified
				whole home energy efficiency retrofit contractor under penalties of perjury.
				Such form shall include—
								(A)a statement that
				the contractor followed the specified procedures for establishing baseline
				energy use and estimating reduction in energy use,
								(B)the name of the
				software used for calculating the baseline energy use and reduction in energy
				use, the percentage reduction in projected energy savings achieved, and a
				statement that such software was certified for this program by the Secretary,
				after consultation with the Secretary of Energy,
								(C)a statement that
				the contractor will retain the details of the calculations and underlying
				energy bills for 5 years and will make such details available for inspection by
				the Secretary or the Secretary of Energy, if so requested,
								(D)a list of
				measures installed and a statement that all measures included in the reduction
				in energy use estimate are included in, and installed according to, standards
				of the applicable certification program specified under clause (i) or (ii) of
				subparagraph (A), or equivalent standards approved by the Secretary, after
				consultation with the Secretary of Energy,
								(E)a statement that
				the contractor meets the requirements of paragraph (1)(A), and
								(F)documentation of
				the total cost of the project in order to comply with the limitation under
				subsection (b)(4)(B).
								(e)Additional
				rulesFor purposes of this section—
							(1)No double
				benefit
								(A)In
				generalWith respect to any residence, no credit shall be allowed
				under this section for any taxable year in which the taxpayer claims a credit
				under section 25C.
								(B)Renewable
				energy systems and appliancesIn the case of a renewable energy
				system or appliance that qualifies for another credit under this chapter, the
				resulting reduction in energy use shall not be taken into account in
				determining the percentage energy use reductions under subsection (b).
								(C)No double
				benefit for certain expendituresThe term qualified home
				energy efficiency expenditures shall not include any expenditure for
				which a deduction or credit is claimed by the taxpayer under this chapter for
				the taxable year or with respect to which the taxpayer receives any Federal
				energy efficiency rebate.
								(2)Principal
				residenceThe term principal residence has the same
				meaning as when used in section 121.
							(3)Special
				rulesRules similar to the rules under paragraphs (4), (5), (6),
				(7), and (8) of section 25D(e) and section 25C(e)(2) shall apply, as determined
				by the Secretary, after consultation with the Secretary of Energy.
							(4)Basis
				adjustmentsFor purposes of this subtitle, if a credit is allowed
				under this section with respect to any expenditure with respect to any
				property, the increase in the basis of such property which would (but for this
				paragraph) result from such expenditure shall be reduced by the amount of the
				credit so allowed.
							(5)Election not to
				claim creditNo credit shall be determined under subsection (a)
				for the taxable year if the taxpayer elects not to have subsection (a) apply to
				such taxable year.
							(6)Multiple year
				retrofitsIf the taxpayer has claimed a credit under this section
				in a previous taxable year, the baseline energy use for the calculation of
				reduced energy use must be established after the previous retrofit has been
				placed in service.
							(f)TerminationThis
				section shall not apply with respect to any costs paid or incurred after
				December 31, 2016.
						(g)Secretary
				reviewThe Secretary, after consultation with the Secretary of
				Energy, shall establish a review process for the retrofits performed, including
				an estimate of the usage of the credit and a statistically valid analysis of
				the average actual energy use reductions, utilizing utility bill data collected
				on a voluntary basis, and report to Congress not later than June 30, 2014, any
				findings and recommendations for—
							(1)improvements to
				the effectiveness of the credit under this section, and
							(2)expansion of the
				credit under this section to rental
				units.
							.
			(b)Conforming
			 amendments
				(1)Section 1016(a)
			 is amended—
					(A)by striking
			 and at the end of paragraph (36),
					(B)by striking the
			 period at the end of paragraph (37) and inserting , and,
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(38)to the extent
				provided in section 25E(e)(4), in the case of amounts with respect to which a
				credit has been allowed under section
				25E.
							.
					(2)Section 6501(m)
			 is amended by inserting 25E(e)(5), after
			 section.
				(3)The table of
			 sections for subpart A of part IV of subchapter A chapter 1 is amended by
			 inserting after the item relating to section 25D the following new item:
					
						
							Sec. 25E. Performance based
				energy
				improvements.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred for a qualified whole home energy efficiency retrofit placed
			 in service after December 31, 2011.
			
